NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MARTIN BRACAMONTES-                        No.    16-73059
RODRIGUEZ,
                                                Agency No. A087-429-221
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2018**
                              Seattle, Washington

Before: McKEOWN and FRIEDLAND, Circuit Judges, and BOLTON,*** District
Judge.

      Petitioner Jose Martin Bracamontes-Rodriguez, a citizen and national of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
Mexico, petitions for review of a Board of Immigration Appeals (“BIA”) decision

affirming an Immigration Judge’s (“IJ”) denial of withholding of removal under 8

U.S.C. § 1231(b)(3) and relief under the Convention Against Torture (“CAT”), see

8 C.F.R. § 1208.16(c). We hold that substantial evidence supports the BIA’s

decision, and we therefore deny the petition.

        “Where, as here, the Board incorporates the IJ’s decision into its own

without citing Matter of Burbano, 20 I. & N. Dec. 872 (BIA 1994), this court will

review the IJ’s decision to the extent incorporated.”1 Medina-Lara v. Holder, 771

F.3d 1106, 1111 (9th Cir. 2014). We apply de novo review to questions of law and

defer to the Agency’s factual findings under the substantial evidence standard,

which treats them as “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

        First, substantial evidence supports the Agency’s conclusion that

Bracamontes did not suffer past persecution that would give rise to a presumption

of future persecution. See 8 C.F.R. § 1208.16(b)(1). He was never physically

harmed in Mexico, and only vague threats were made against him personally.

        Second, substantial evidence supports the agency’s conclusion that

Bracamontes does not face a likelihood of future persecution. Even assuming that

his family qualifies as a particular social group and that mafia members seeking the


1
    We refer to the BIA and the IJ collectively as “the Agency.”

                                           2
family’s land targeted Bracamontes’s relatives based on their family membership,

the family no longer owns the land and family members have been living in the

family’s hometown safely. Bracamontes argues that a remand under Rios v. Lynch,

807 F.3d 1123, 1126 (9th Cir. 2015), is appropriate. But in that case, unlike here,

the BIA neglected to consider the noncitizen’s family status at all. Id. Here, the

Agency considered and rejected, for the reasons explained above, Bracamontes’s

claim that he would be persecuted based on his membership in his family. There is

also no error in the Agency’s conclusion that, even if Bracamontes had shown he

would face danger in Mexico from associates of the man who killed his sister in

the United States, his proposed particular social group—“the brother of his

murdered sister”—cannot qualify as a protected group because it includes only

him.

       Finally, Bracamontes produced no evidence suggesting that he faced any

particularized threat of torture at the hands of the Mexican government that would

entitle him to CAT relief. Although he presented evidence that security forces in

that country have tortured civilians or acquiesced in their torture, including in his

home state, no evidence suggested that Bracamontes himself was at risk of such

torture. A generalized risk of torture is not enough, absent some particularization,

to support a CAT claim. Dhital v. Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008).

Although local police attacked his family members years ago, that does not compel


                                           3
the conclusion that Bracamontes himself would more likely than not be tortured

today.

         The petition for review is DENIED.




                                         4